— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: In this action for a declaratory judgment, it was error for the court to grant defendant’s motion for summary judgment dismissing the complaint without declaring the rights of the parties (Lanza v Wagner, 11 NY2d 317, 334, cert denied 371 US 901). We therefore modify the order to make an appropriate declaration. Plaintiff is not a "retired employee” of defendant and thus is not entitled to travel pass benefits. (Appeal from order of Supreme Court, Onondaga County, Grow, J. — declaratory judgment.) Present— Callahan, J. P., Denman, Green, Pine and Davis, JJ.